DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               ERIKA SOSA and GUSTAVO MORALES,
                           Appellants,

                                     v.

    WELLS FARGO BANK, N.A. AS TRUSTEE ON BEHALF OF THE
             HARBORVIEW 2006-12 TRUST FUND,
                          Appellee.

                              No. 4D16-1367

                               [July 6, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE09058381.

  Robert Flavell of Robert Flavell, P.A., Miami Lakes, for appellants.

  Brian K. Hole and Katherine M. Joffe of Holland & Knight LLP, Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.